

117 HR 2962 IH: America’s Infrastructure Modernization Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2962IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mrs. Boebert (for herself, Mr. Perry, Mr. Gosar, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repurpose funds provided for COVID relief that have not been obligated for purposes of infrastructure development, and for other purposes.1.Short titleThis Act may be cited as the America’s Infrastructure Modernization Act.2.Repurposing of unobligated funds for infrastructure projects(a)Authorization of funds not otherwise obligatedNotwithstanding any provision of a covered law, any funds appropriated under such a law that have not been obligated as of the date of enactment of this Act, but not more than $650,000,000,000, shall be allocated to the States in the same manner and proportion as, and for the same purposes as, the surface transportation block grant program under section 133 of title 23, United States Code.(b)Additional usesIn addition to the projects authorized under section 133 of such title, funding authorized under subsection (a) may be used, in amounts determined appropriate by the State, for the following additional uses:(1)A port development project under section 50302 of title 46, United States Code.(2)A project under the national highway performance program under section 119 of title 23, United States Code.(3)An airport improvement project under subchapter I of chapter 471 of title 49, United States Code. (c)Definition of covered lawIn this section, the term covered law means the following: (1)The Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(2)The Families First Coronavirus Response Act (Public Law 116–127).(3)The CARES Act (Public Law 116–136). (4)The Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(5)Consolidated Appropriations Act, 2021 (Public Law 116–260).(6)The American Rescue Plan Act of 2021 (Public Law 117–2).